DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a system for a transportation vehicle, the system comprising:
a plurality of ultra-wideband transmission and receiving transceiver devices arranged on the transportation vehicle, wherein each of the plurality of ultra-wideband transceiver devices is associated with a different one of the plurality of access openings, wherein a communication area of each of the plurality of ultra-wideband transceiver devices completely covers an access area of the associated access opening, and wherein each of the plurality of ultra- wideband transceiver devices is configured to, in response to the associated access opening being in the open state, initiates transmitting ultra-wideband communication requests; and
wherein the transportation vehicle identifies determines, based on the received responses indicating the detected and recorded self-movements of the ID transponder, whether a direction of movement of the ID transponder is into the interior of the transportation vehicle or out of the interior of the transportation vehicle, transmits an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
12/07/2021